•Carr, P. J.,
— To the complaint in this action for damages arising from the negligent operation of a motor vehicle defendant has filed preliminary objections raising a question of venue. Plaintiffs allege that the cause of action arose “on Route 31 near the eastern limits of Mt. Pleasant, Fayette County, Pennsylvania,” and that defendant “resides in Mt. Pleasant, Fayette County, Pennsylvania.” The return of the sheriff discloses that the complaint was served on defendant “at Mt. Pleasant” by the sheriff of Westmoreland County, pursuant to deputization by the sheriff of Fayette County.
We take judicial notice of the fact that Mt. Pleasant is a borough situated wholly in Westmoreland County, some miles beyond the borders of Fayette County, and therefore, the cause of action pleaded did not arise in Fayette County, nor does defendant reside here. In these circumstances it is clear that the service must be *359set aside and the action dismissed. See Badger v. Weigand, 7 D. & C. 2d 672.

Order

And now, July 11, 1958, upon consideration of the foregoing case, defendant’s preliminary objections are sustained, and the action dismissed, at the cost of plaintiffs.